Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156018(84)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  VAN BUREN CHARTER TOWNSHIP,                                                                       Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                      Justices
                                                                   SC: 156018
  v                                                                COA: 331789
                                                                   Wayne CC: 15-008778-CK
  VISTEON CORPORATION,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Townships Association
  and the Government Law Section of the State Bar of Michigan to file a joint brief amicus
  curiae is GRANTED. The amicus brief submitted on August 29, 2018, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 31, 2018

                                                                              Clerk